UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4926


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE MARIA BELTRAN VALDERRAMA, a/k/a Chema,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:07-cr-00200-NCT-1)


Submitted:   February 25, 2010            Decided:   March 18, 2010


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Sandra Jane Hairston, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Maria Beltran Valderrama pled guilty, pursuant to

a   written    plea       agreement,     to   one   count     of    conspiracy      to

distribute five kilograms or more of cocaine, in violation of

21 U.S.C.     §§    841(b)(1)(A),       846   (2006).       The    district     court

calculated Valderrama’s Guidelines range at 210 to 262 months’

imprisonment,       see     U.S.   Sentencing    Guidelines        Manual    (“USSG”)

(2007 & Supp. 2008), and sentenced Valderrama to 235 months’

imprisonment.        Counsel has filed a brief pursuant to Anders v.

California,    386     U.S.    738     (1967),   stating    that     there    are   no

meritorious        issues    for   appeal,    but   questioning       whether       the

district court abused its discretion in sentencing Valderrama.

Valderrama has filed a pro se supplemental brief, challenging

the procedural reasonableness of his sentence.                 We affirm.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.     Because Valderrama did not move in the district court

to withdraw his guilty plea, the adequacy of the Fed. R. Crim.

P. 11 hearing is reviewed for plain error.                  See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                  Our review of the

transcript of the plea hearing leads us to conclude that the

district court substantially complied with the mandates of Rule

11 in accepting Valderrama’s guilty plea and that the court’s

omissions     did     not     affect     Valderrama’s       substantial      rights.

                                          2
Critically,       the    transcript        reveals    that     the    district       court

ensured the plea was supported by an independent factual basis

and that Valderrama entered the plea voluntarily and with an

understanding       of    the       consequences.        See    United       States     v.

DeFusco,     949        F.2d     114,      116,     119-20     (4th        Cir.     1991).

Accordingly, we discern no plain error.

             Turning to Valderrama’s sentence, we review it under

an   abuse-of-discretion            standard.       Gall v.    United       States,     552

U.S. 38, 41 (2007).             In conducting this review, we “must first

ensure     that    the     district        court     committed        no    significant

procedural error, such as failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,     failing         to     consider     the   [18    U.S.C.]          § 3553(a)

[(2006)]     factors,          selecting     a    sentence      based       on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”     Id. at 51.           “When rendering a sentence, the district

court must make an individualized assessment based on the facts

presented,”       applying      the     “relevant    § 3553(a)       factors       to   the

specific circumstances of the case before it.”                       United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal quotation

marks and emphasis omitted).               The court must also “state in open

court the particular reasons supporting its chosen sentence” and

“set forth enough to satisfy” this court that it has “considered

the parties’ arguments and has a reasoned basis for exercising

                                             3
[its]    own     legal     decisionmaking           authority.”           Id.    (internal

quotation marks omitted).

            If the sentence is free from procedural error, we then

consider        the    substantive        reasonableness        of      the      sentence,

“tak[ing]       into    account    the       totality    of   the     circumstances.”

Gall, 552 U.S. at 51.            Even if we would have imposed a different

sentence, “this fact alone is ‘insufficient to justify reversal

of the district court.’”              United States v. Pauley, 511 F.3d 468,

474 (4th Cir. 2007) (quoting Gall, 552 U.S. at 51).                             This court

presumes on appeal that a sentence within a properly calculated

Guideline range is reasonable.                 See United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007).

            Valderrama’s          first      claim      challenges        the     district

court’s calculation of his base offense level on the basis that

the court erred in relying on the drug quantity included in the

presentence       report    (“PSR”).         Under     USSG   § 1B1.3(a)(1)(B),          in

determining       the    proper       base    offense     level      to    apply    to   a

defendant       involved    in    a    drug       conspiracy,     the      defendant     is

responsible not only for his own acts, but for all “reasonably

foreseeable” acts of his co-conspirators taken in furtherance of

the joint criminal activity.                 See United States v. Randall, 171

F.3d 195, 210 (4th Cir. 1999).                    If the district court relies on

the drug quantity included in the PSR, the defendant bears the

burden     of    establishing         that    the     information         is    incorrect.

                                              4
Id. at 210-11.          Because Valderrama did not object below, the

district    court’s      determination               of    the    relevant         drug    quantity

attributable      to     him     is       reviewed         for     plain      error.        United

States v. White, 405 F.3d 208, 215 (4th Cir. 2005).

            Our review of the record leads us to conclude that the

district    court      did     not    err     in       determining       the       drug   quantity

attributable to Valderrama, as the PSR indicates that one of his

co-conspirators directed another to traffic cocaine from North

Carolina    to   Virginia.            Valdrerrama            offers      no    reason      why    the

facts in the PSR should not be accepted as true.                                    Accordingly,

we discern no plain error.

            Next, both counsel and Valderrama question whether the

district    court       erred        in    its       application         of     the       two-level

enhancement      for    possession          of     a      firearm.       According         to    USSG

§ 2D1.1(b)(1), a district court is to increase a defendant’s

base   offense         level     two       levels          “[i]f     a     dangerous        weapon

(including a firearm) was possessed.”                           USSG § 2D1.1(b)(1).              “The

adjustment should be applied if the weapon was present, unless

it is clearly improbable that the weapon was connected with the

offense.”      USSG § 2D1.1(b)(1), cmt. n.3 (emphasis added).                                     The

enhancement      is     proper        when       “the       weapon       was       possessed       in

connection with drug activity that was part of the same course

of   conduct     or    common        scheme      as       the    offense      of    conviction.”

United States v. Manigan, 592 F.3d 621, 628-29 (4th Cir. 2010)

                                                 5
(internal      quotation       marks   omitted).           We    review    the   district

court’s application of this enhancement for clear error.                               See

United States v. McAllister, 272 F.3d 228, 234 (4th Cir. 2001).

Our review of the sentencing transcript leads us to conclude

that the district court did not clearly err in applying the

enhancement,        as   the   testimony      indicates         that   the   firearm     at

issue    was    recovered       from    a   residence       where      members    of    the

conspiracy furthered their drug trafficking offenses.

               Valderrama also questions whether the district court

erred in enhancing his offense level three levels under USSG

§ 3B1.1(b) for his role in the offense.                         A defendant qualifies

for a three-level enhancement if he “was a manager or supervisor

(but    not    an    organizer    or    leader)      and    the    criminal      activity

involved five or more participants or was otherwise extensive.”

USSG § 3B1.1(b).          “Leadership over only one other participant is

sufficient as long as there is some control exercised.”                              United

States v. Rashwan, 328 F.3d 160, 166 (4th Cir. 2003).                             Because

Valderrama did not object to the district court’s application of

the enhancement, Valderrama’s challenge is reviewed for plain

error.        White, 405 F.3d at 215.               After reviewing the PSR, we

conclude that it was sufficient to establish that Valderrama was

a   manager         of   criminal      activity      that       involved      over     five

participants.            The   district     court    properly       applied      the   role

enhancement.

                                             6
            Further, we conclude that the district court did not

otherwise       commit   procedural        error      in    imposing        Valderrama’s

sentence.       The district court made an individualized assessment

of relevant sentencing factors, and counsel and Valderrama fail

to   overcome     the    presumption       of      reasonableness          afforded       his

within-Guidelines        sentence.         We      therefore    conclude          that    the

district    court    did    not    abuse     its    discretion        in    imposing      the

sentence.

            We    therefore       affirm     the    district     court’s          judgment.

This court requires that counsel inform Valderrama, in writing,

of the right to petition the Supreme Court of the United States

for further review.          If Valderrama requests that a petition be

filed,    but    counsel    believes       that      such   a   petition          would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.              Counsel’s motion must state that

a copy thereof was served on Valderrama.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented    in        the    materials

before   the     court   and      argument      would   not     aid    the       decisional

process.

                                                                                   AFFIRMED




                                           7